                         Case 1:21-mj-03982-UA Document 5 Filed 04/14/21 Page 1 of 1
                                                             End Time:3:30 pm
                                                                                          Proceeding via: DCourtCall lll AT &T
DOCKET No. -'CC2-"-'lm=g3c..c9-'8"""'2_ _ _ _ _ _ __                  DEFENDANT ~=~~~-----------
                                                                                Malik Sanchez


AUSA Kaylan Lasky                                                     DEF. 'S COUNSEL ..,,C=la...,y'"""K=am.....,.in=sk..,_y'-=_~~-----
                                                                      0       RETAINED   Ill FEDERAL DEFENDERS O CJA O PRESENTMENT ONLY
0 - - - - - - - - INTERPRETER NEEDED
                                                                                     0 DEFENDANT WAIVES PRETRIAL REPORT

liiRule 5 D Rule 9 D Rule 5(c)(3) ii/Detention Hrg.                            DATE OF ARREST ~4~
                                                                                                LJ~4~LZ~J~- - -             •    VOL. SURR.
                                                                               TIME OF ARREST ~6~:0~0~a_m ~---              •    ON WRIT
D Other: - - - - - - - - - - - - - - -                                         TIME OF PRESENTMENT 2:04 pm


                                                              BAIL DISPOSITION
                                                                                                                             0 SEE SEP. ORDER
0 DETENTION ON CONSENT W/0 PREITJDICE                                 Ill DETENTION:       RISK OF FLIGHT/DANGER             Ill SEE TRANSCRIPT
••   DETENTION HEARING SCHEDULED FOR:
     AGREED CONDITIONS OF RELEASE     ---------                                                                 ~
8                                 •
     ~-E_F_.RE-L-EA_s_E_D_o:~WN RE_co_G_NI_~:CE                                          0:96 ·#--___ £              _ ~·
•• TRAVELRESTRICTEDTOSDNY/EDNY/
   SECURED BY$_ _ __ _ CASH/PROPERTY:
                                        ---------------------
• TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
0 SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
0 PRETRIAL SUPERVISION:                •
                           REGULAR O STRICT OAS DIRECTED BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS                             •
                                                 MENTAL HEALTH EV AL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
• HOME INCARCERATION • HOME DETENTION • CURFEW O ELECTRONIC MONITORING O GPS
• DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
0    DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR]                             0   DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
• DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ; REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:




Defendant advised by the Court of the right to be present, and consented to proceed by remote means.

• DEF.ARRAIGNED; PLEADS NOT GUILTY                         O CONFERENCE BEFORE D.J. ON _ _ _ __
• DEF.WAIVES INDICTMENT
• SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL _ _ _ __
For Rule 5(c)(3) Cases:
• IDENTITY HEARING WAIVED                                         • DEFENDANT TO BE REMOVED
• PRELIMINARY HEARING IN SDNY WAIVED                              • CONTROL DATE FOR REMOVAL: - - - - - -
PRELIMINARY HEARING DATE: ~4=
                            /2=8=/2~1_ _ __
                                                                      0 ON DEFENDANT'S CONSENT              ~     _7 --y->--€z:::=--c_-
                                                                                                                                     _ _ -_::_-_:~~_:-;,
DATE: 4/ 14/21
                                                                                   UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
.Ylliill (original)- COURT FILE       PINK- U.S. ATTORNEY' S OFFICE             YELLOW - U.S. MARSHAL     GREEN - PRETRJAL SERVICES AGENCY
Rev' d 2016
